DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald US20030155083 in view of Zegel US4976080.
Claims 1 and 13. MacDonald discloses a partition assembly (1) having a first end and a second end (Fig.11), the partition assembly comprising: a plurality of partitions including a first partition connected (180) to a second partition (Fig./40B), the first partition and the second partition each comprising: i) a frame comprising a first upright member (8A), a second upright member (8B), a mounting assembly (11A-B) connecting the first and second upright members, and an upper cross member (9) and a lower cross member (10) each connecting the first and second upright member below the mounting assembly, ii) a first panel (7) attached to one side of the frame, and iii) a second panel (7) attached to an opposite side of the frame, wherein at least one of the first and second panels is capable of being movable between an upper position and a lower position providing access to the first and second crossmembers (illustrated in Fig.1b); 
wherein the first upright member of the first partition includes a first aperture (31) and the second upright member of the second partition includes a second aperture that is aligned with the first aperture, the first and second apertures providing a cable passageway from an interior of the first partition to an interior of the second partition between the upper hinge assembly and the lower hinge assembly (Fig.6 and P.0079),
MacDonald further discloses an upper and lower connection assembly (Fig.40B) wherein but is silent on the connection between two adjacent partitions is hinged.
Zegel before the filing date of the instant invention discloses a partition assembly with an upper hinge assembly (50) extending between and connecting the first partition to the second partition (Fig.6), the upper hinge assembly comprising a first gear arm fixed to the first partition (at 22) and having a gear head (62) extending away from the first partition, a second gear arm fixed to the second partition and having a gear head extending away from the second partition and engaging the gear head of the first gear arm, and a connection assembly (64) pivotably holding the first gear head and the second gear head in the engaged position; and a lower hinge assembly extending between and connecting the first partition to the second partition, the lower hinge assembly comprising a third gear arm fixed to the first partition and having a gear head extending away from the first partition, a fourth gear arm fixed to the second partition and having a gear head extending away from the second partition and engaging the gear head of the third gear arm, and a connection assembly pivotably holding the third gear head and the fourth gear head in the engaged position (as discussed above). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to allow for easier rotation and formation of different angle of the partition, , as a person with ordinary skill has good reason to pursue known options within his or her technical grasp

Claims 2 and 14. MacDonald as modified discloses at least one end leg assembly that extend downwardly from the first end of the partition assembly and at least one interior leg assembly that extends downwardly from a position between the first and second partitions (denoted by 16A in Fig.33).

Claims 3 and 15. MacDonald as modified discloses the at least one end leg assembly and the at least one interior leg assembly are height adjustable [P.0107].

Claims 4 and 16. MacDonald as modified discloses the at least one end leg assembly and the at least one interior leg assembly comprise a post and an elongate foot portion (shown in Fig.33).

Claims 5-6 and 17-18. MacDonald as modified discloses at least one power port (154) fixed to the lower cross member and a data cables in the upper cross member [P.0018} however, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the power port and data port in the upper cross member for easy access absent any unexpected result.

Claims 7 and 19. MacDonald as modified discloses the upper cross member has a U-shaped cross section and a plurality of cable keepers (Fig.3A) and the lower cross member rectangular but , it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a u-shaped cross section lower cross member with cable keepers for easy access to repairing and replacing cable as oppose to a rectangular closed section, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 8 and 20. MacDonald as modified discloses a power cable that extends through the cable passageway from the interior of the first partition into the interior of the second partition (30, Fig.1B).

Claim 9. MacDonald as modified discloses the mounting assembly is configured to releasably attach accessories to the partition assembly (6, Fig.1A-B).

Claim 10. MacDonald as modified discloses the mounting assembly comprises a pair of spaced-apart elongate frame members (11A and 11B) that extend along a length of the mounting assembly.

Claim 12. MacDonald as modified discloses the accessories include one or more of lights, privacy panels, and side tables (Fig.1b).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning an upper mounting plate having at least one slot aligned with the elongate frame members, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633